DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 1-2 and 17 (items A., B. and C. at par. 3-4 of the 12/08/2021 Office action) is withdrawn in light of applicant’s 02/01/2022 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-20 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), 1st paragraph, as failing to comply with the written description requirement (at par. 5-10 of the 12/08/2021 Office action), is withdrawn in light of applicant’s 02/01/2022 amendments, and reasons for allowance, discussed below.

Rejoinder
Claims 1-20 are allowable.  The restriction/election requirement made in the Office action dated March 03, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is LU (WO 2010/042798 A2, Publ. Apr. 15, 2010; on 09/26/2018 IDS; hereinafter, “Lu”; of record).  
0065]-[0066]) and obtaining silk/glycerol blend films therefrom (Lu, par. [0067]), whereby it is noted:
6% silk fibroin solution (Lu, par. [0066]) obtained from “cocoons oϊ Bombyx mori” (Lu, par. [0065]) and “mixed with glycerol at weight ratios of 0%, 5%, 10%, 20%, 30%, 40%, 50% (w/w)” (Lu, par. [0067]) relates to the instant requirements of independent claim 1 for the product-by-process step, wherein “(a) [the instant membrane] is fabricated from a glycerol and silk protein complex solution” but for formic acid that “compris[es] silk fibroin in an amount ranging from about 0.1% to about 20% (w/v)” (and similarly for independent claims 2 and 17); AND
“[t]he purified silk fibroin solution was mixed with glycerol at weight ratios of 0%, 5%, 10%, 20%, 30%, 40%, 50% (w/w)” and “poured into Petri dishes and dried at room temperature in a laminar flow hood overnight” (Lu, par. [0067]) relates to the instant requirements of independent claim 1 for the product-by-process step, wherein “(b) the glycerol and silk protein complex solution when dried forms the membrane, the membrane comprises about 5% (w/w) to 60% (w/w) glycerol” (and similarly for independent claims 2 and 17).
However, Lu DOES NOT TEACH fabricating a silk glycerol membrane matrix in the presence of formic acid in order to meet the requirements of independent claim 1 for “formic acid.”  In this regard, par. [0284]-[0289] and Fig. 4 of the instant published application, US 2019/0112432, shows that formic acid based films (even those without glycerol) have a higher β-sheet content than an aqueous glycerol film (which is comparable to Lu):
[0284]	Chemical Properties (R-Sheet Content, Resistance to Degradation):
[0285]	Adding glycerol to both film types increased β-sheet content.  The formic acid glycerol membranes contained the highest proportion of β-sheets of all membranes tested, significantly higher than the aqueous glycerol membranes.  Comparing the glycerol-containing films, aqueous glycerol films (AQ50G40) had 44.5% while the formic acid glycerol films (FA50G40) had significantly (P=0.000) higher β-sheet content of 63.8% (Table 2).
[0286]	Table 2: Summary of β-sheet content of films.  A total of 3 films were measured for each group.  Each film was measured twice–once in the centre of the film and once near the edge.  Values represent mean±standard deviation of these 6 measurements.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0287]	Formic acid based films (even those without glycerol) had a higher β-sheet content than either of the aqueous films (with or without glycerol, table 2).  This can be seen in the deconvoluted plots (FIG. 4), which show that both formic acid films contained large peaks within the two β-sheet regions while the aqueous film plots were dominated by large peaks within the amorphous region (random coil and a-helix region).
[0288]	The secondary structure of the formic acid membranes differed significantly compared with aqueous cast membranes.  Formic acid cast membranes had higher crystalline content (β-sheet and β-turn) and lower amorphous content (random coil and a-helix) than the aqueous membranes.
[0289]	Compared to literature-(Jose et al., 2015)-found that without glycerol, β-sheet content was 31.5%, β-sheet went up to 39.9% when silk was mixed with 30% glycerol.  This compares well with the aqueous films presented herewhich were 40% glycerol and had a β-sheet content of 44.5%.  This study also found that more than 31.4% β-sheet content was required to make the films insoluble in PBS.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, Lu DOES NOT TEACH the higher β-sheet content of the formic acid treated silk fibroin glycerol membrane matrix of the instant claims.  Thus, the instant clams are distinguishable from LU.




Conclusion
Claims 1-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611